                                                                                                                        LDD / ALL
                                                                                                     Transmittal Number: 19869043
Notice of Service of Process                                                                            Date Processed: 05/29/2019

Primary Contact:           Heather McClow
                           Lowe's Companies, Inc.
                           1000 Lowe's Blvd
                           Mooresville, NC 28117

Entity:                                       Lowe's Home Centers, LLC
                                              Entity ID Number 2515365
Entity Served:                                Lowes Home Centers LLC
Title of Action:                              Glenda Buchanan vs. Lowes Home Centers LLC
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Personal Injury
Court/Agency:                                 Coffee County Circuit Court, TN
Case/Reference No:                            2019-CV-45940
Jurisdiction Served:                          Tennessee
Date Served on CSC:                           05/28/2019
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           William A. Lockhart
                                              931-723-7997

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




      Case 1:19-cv-00184-PLR-CHS Document 7-1 Filed 06/26/19 Page 1 of 6 PageID #: 20
               FFEE COUNTY
          CIRCUIT COURT                               STATE OF TENNESSEE                                                          Case Number
                                                         CIVIL SUMMONS                                                       U1a' OU' y5q4
                                                 RLJfH        NAN. vs. LOWES HOME CENTER LLC

                                To:         Corporation Service Company                                                              F fL E®
                                            2908 Poston Ave.
                                            Nashville, TN 37203-1312                                                               MA1' 13 2019
                                                                                            CC                    '\V,7              CIRCUIT CAURT
                                                                                                                              HEATH R H NDS DUNCAN CLERK
You are hereby summoned to defend a civil action filed against you in the Circuit Court of Coffee County, Tennessee. YouTrt6Tts=rnst"1Kde
within thirty (30) days from the date this summons is served upon you. You are directed to file your defense with the clerk of the court and send a
copy to the defendant's attorney at the address listed below. If you fail to defend this action by the below date, judgment by default may be rendered
against you for the relief sought in the complaint.                                                                                            ~

Issued:              ~.J' I~'' ~                                                            pi ~1') • _y
                                                                                      Clerk / Deputy Clerk
Attorney for Defendant: WILLIAM A. LOCKHART
                          200 S. WOODLAND STREET
                           MANCHESTER, TN 37355

                                        NOTICE OF PERSONAL PROPERTY EXEMPTION
TO THE DEFENDANT(S): Tennessee law provides a ten thousand dollar ($10,000) personal property exemption as well as a homestead exemption
from execution or seizure to satisfy a judgment. The amount of the homestead exemption depends upon your age and the other factors which are
listed in TCA § 26-2-301. If a judgment should be entered against you in this action and you wish to claim property as exempt, you must file a
written list, under oath, of the items you wish to claim as exempt with the clerk of the court. The list may be filed at any time and may be changed by
you thereafter as necessary; however, unless it is filed before the judgment becomes final, it will not be effective as to any execution or garnishment
issued prior to the filing of the list. Certain items are automatically exempt by law and do not need to be listed; these include items of necessary
wearing apparel (clothing) for your self and your family and trunks or other receptacles necessary to contain such apparel, family portraits, the family
Bible, and school books. Should any of these items be seized you would have the right to recover them. If you do not understand your exemption
right or how to exercise it, you may wish to seek the counsel of a lawyer. Please state file number on list.
Mail list to                                                        Clerk,                              County


                                                  CERTIFICATION (IF APPLICABLE)
I,                                                           Clerk of                               County do certify this to be a true and correct copy of
the original summons issued in this case.

Date:
                                                             Clerk / Deputv Clerk
OFFICER'S RETURN: Please execute this summons and make your return within ninety (90) days of issuance as provided by law.
I certify that I have served this summons together with the complaint as follows:



Date:                                                                        By:
                                                                                   Officer, Title

RETURN ON SERVICE OF SUMMONS BY MAIL: I hereby certify and return that on                                                                  ,1 sent postage
prepaid, by registered return receipt mail or certified return receipt mail, a certified copy of the summons and a copy of the complaint in the above
styled case, to the defendant                          _. On                                 I received the return receipt, which had been signed by
                         on                            The retum receipt is attached to this original summons to be filed by the Court Clerk.

Date:
                                                                        Nota ry,Public
                                                                              .        / Deputy Clerk (Comm. Expires                               )

Signature of Plaintiff                                                  Plaintiff's Attorney (or Person Authorized to Serve Process)
                                                                    return receipt on back)

ADA: If you need assistance or accommodations because of a disability, please call                           , ADA Coordinator, at {)
        Case 1:19-cv-00184-PLR-CHS Document 7-1 Filed 06/26/19 Page 2 of 6 PageID #: 21
                                                                                                                                            Rev. 03111
,


                         IN THE CIRCUIT COURT FOR COFFEE COUNTY, TENNESSEE


           GLENDA BUCHANAN,                              FIL~®
                    Plaintiff,                           MAY 13 )2019
                                                                                               ~
                                                           CIRCUfT C~UItT
                                                         CpFFEE COUr~ir. TM
                                                     HEXTNER MNDS ~MERK
           V.                                          T1ME                      Case No.      1 `, W ~ ~J 40
                                                                 )                          JURY DEMAND
           LOWES HOME CENTERS LLC                                )
                                                                 )
                    Defendant.                                   )


                                                      COMPLAINT


                    Glenda Buchanan, Plaintiff, for her cause of action against Lowes Home Centers LLC,

           Defendant, states as follows:

                    1.      Plaintiff, Glenda Buchanan, is a citizen and resident of Coffee County, T

                    2.      Defendant, Lowes Home Centers LLC, is a business entity doing business within

           the State of Tennessee and may be served with process upon the Corporation Service Company

           which is an agent registered with the State of Tennessee located at 2908 Poston Avenue,

           Nashville, TN 37203-1312.

                    3.      On or about May 18, 2018 Plaintiff Glenda Buchanan was a business invitee at

           the Defendant's business located at Lowes, 2211 North Jackson St., Tullahoma, Tennessee

           37388.

                    4.      While the Plaintiff was walking down an aisle, used by customers to shop, she

           tripped due to a box which had been negligently lefft in the aisle.

                    5.      The employees, agents or managers of the Defendant knew or should have known

           of the existence of the dangerous and unsafe condition created by the box. The employees,

           agents, managers, and/or members of the Defendant, Lowes Home Centers LLC, knew or should



    Case 1:19-cv-00184-PLR-CHS Document 7-1 Filed 06/26/19 Page 3 of 6 PageID #: 22
       have known that the box negligently left in the aisle presented a risk to patrons of the store and

       that patrons would come into contact with the dangerous condition when the patrons were

       walking and shopping in the aisle.

               6.      The Defendant was negligent in failing to safeguard its premises for business

       invitees. Defendant carelessly and negligently failed to maintain the aisle in proper and safe

       condition, negligently failed to warn Plaintiff Glenda Buchanan of the dangerous condition, and

       negligently and carelessly failed to remove, guard, or protect against such dangerous condition.

               7.      As a direct and proximate result of the negligence of the Defendant, the Plaintiff

       has sustained extensive personal injuries which at this time appear to be permanent and

       continuing in nature.

               8.      As a further direct and proximate result of the negligence of the Defendant, the

       Plaintiff has sustained extensive medical expenses, mental stress, pain and suffering, and other

       damages resulting from Plaintiffs injuries.

               WHEREFORE the Plaintiff, Glenda Buchanan prays for damages against the

       Defendants, Lowes Home Centers, LLC, in the amount of $150,000.00 to compensate Plaintiff

       for her losses; for a jury to try this cause; for all costs of this action; and for all other and further

       relief to which the Plaintiff may prove entitled.



        Dated: J~ /




                                                           2
Case 1:19-cv-00184-PLR-CHS Document 7-1 Filed 06/26/19 Page 4 of 6 PageID #: 23
t I   ,




                                                            Respectfully submitted,




                                                            Burch & Lockhart
                                                            William A. Lockhart #32227
                                                            200 S. Woodland Street
                                                            Manchester, Tennessee 37388
                                                            931-723-7997
                                                            Willa.lockhart@gmail.com




                                                   Cost Bond

                 The undersigned hereby acknowledges himself surety for costs in the above cause of
          action not to exceed $500.



          William A. Lockhart




                                            3
Case 1:19-cv-00184-PLR-CHS Document 7-1 Filed 06/26/19 Page 5 of 6 PageID #: 24
B U RCH & LOCKHART                                                                                  $6.80 °       ~
                                                                                                  , US.POST-AGE ~
200 SOUTH WOODLAND STREET                                                                           F~,ST=CLASS
MANCHESTER, TN 37355                                                                               071V00730609          ~
                                                                                                    37355... .       .
                                                                                                   000039459-
                                         7013 2:50 0000 08=1 4423




                                       Corporation Service Co.
                                       2908 Poston Ave.
                                       Nashvilie, TN 37203-1312


                             :~►
        Case 1:19-cv-00184-PLR-CHS Document 7-1 Filed 06/26/19 Page 6 of 6 PageID #: 25
                                                                  ('1t~jj.~.~j~~~~f~~~I~j~3~7tJi~ii~ljidmilffl''S!
